UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT



                                     No. 96-30632



RELIANCE NATIONAL INSURANCE CO.,
                                                                     Plaintiff-Appellant,

                                         versus

GENERAL ELECTRIC CO.; NICHOLS
CONSTRUCTION CORP.,
                                                                 Defendants-Appellees.




                    Appeal from the United States District Court
                       for the Middle District of Louisiana
                                    (93-CV-785-B)

                                     July 11, 1997


Before POLITZ, Chief Judge, HIGGINBOTHAM and SMITH, Circuit Judges.

PER CURIAM:*

      Reliance National Insurance Company appeals an adverse judgment on jury


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
verdict in its insurance subrogation action. Having considered the briefs, oral

arguments of counsel, and pertinent parts of the record, and finding neither

reversible error nor breach of discretion, the judgment appealed is AFFIRMED.




                                      2